UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported) November 5, 2010 COVENTRY HEALTH CARE, INC. (Exact name of registrant as specified in its charter). Delaware 1-16477 52-2073000 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification Number) 6705 Rockledge Drive, Suite 900, Bethesda, Maryland 20817 (Address of principal executive offices) (Zip Code) (301) 581-0600 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre–commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre–commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) SECTION 2 – FINANCIAL INFORMATION ITEM 2.02 – Results of Operations and Financial Condition On November 5, 2010, Coventry Health Care, Inc. (the “Company”) issued a news release regarding its results of operations for the quarter and year ended September 30, 2010, and its financial condition as of the period then ended. A copy of the news release is furnished herewith as Exhibit 99.1.The exhibit is not deemed to be filed for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”) or incorporated by reference in the Company’s filings under the Exchange Act or Securities Exchange Act of 1933, as amended. SECTION 9 – FINANCIAL STATEMENTS AND EXHIBITS ITEM 9.01 – Financial Statements and Exhibits (d)Exhibits Exhibit No. Description of Exhibit Coventry Health Care, Inc.’s press release dated November 5, 2010, containing financial results for the quarter and year ended September 30, 2010 (furnished pursuant to filing guidance contained in SEC Release 33-8176). Signature Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. COVENTRY HEALTH CARE, INC. By: /s/ John J. Stelben Name: John J. Stelben Title: Interim Chief Financial Officer Dated: November 5, 2010 Exhibit Index Exhibit No. Description of Exhibit Coventry Health Care, Inc.’s press release dated November 5, 2010, containing financial results for the quarter and year ended September 30, 2010 (furnished pursuant to filing guidance contained in SEC Release 33-8176).
